Order, Supreme Court, New York County (Barbara Kapnick, J.), entered June 22, 2000, which, in an action for personal injuries sustained by plaintiff when he was assaulted on the grounds of defendant-appellant’s outdoor parking lot, denied defendant’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Plaintiffs submissions were sufficient to satisfy any burden plaintiff had on the motion to come forward with evidence that the attack was foreseeable. “Issues of negligence, foreseeability and proximate cause involve the kinds of judgmental variables which have traditionally, and soundly, been left to the finders of fact to resolve.” (Rotz v City of New York, 143 AD2d 301, 304.) Concur — Rosenberger, J. P., Williams, Tom, Ellerin and Wallach, JJ.